IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


FRED POTOK, INDIVIDUALLY AND AS   : No. 207 EAL 2017
TRUSTEE OF THE FLOORGRAPHICS,     :
INC. MINORITY SHAREHOLDER TRUST   :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
           v.                     :
                                  :
                                  :
RICHARD G. REBH, RICHARD REBH,    :
ELIZABETH REBH, EXECUTOR OF THE :
ESTATE OF GEORGE L. REBH,         :
DECEASED, MICHAEL DEVLIN AND      :
YVES ANIDJAR, NEWS AMERICA        :
MARKETING IN-STORE SERVICES, LLC, :
NEWS AMERICA MARKETING IN-        :
STORE LLC, NEWS AMERICA           :
MARKETING IN-STORE SERVICES, INC. :
                                  :
                                  :
PETITION OF: FRED POTOK,          :
INDIVIDUALLY AND AS TRUSTEE OF    :
THE FLOORGRAPHICS, INC. MINORITY :
SHAREHOLDER TRUST                 :

FRED POTOK, INDIVIDUALLY AND AS       : No. 208 EAL 2017
TRUSTEE OF THE FLOORGRAPHICS,         :
INC. MINORITY SHAREHOLDER TRUST       :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
           v.                         :
                                      :
                                      :
RICHARD REBH, ELIZABETH REBH,         :
EXECUTOR OF THE ESTATE OF             :
GEORGE L. REBH, DECEASED,             :
MICHAEL DEVLIN, YVES ANIDJAR,         :
NEWS AMERICA MARKETING IN-            :
STORE SERVICES, L.L.C., NEWS          :
AMERICA IN-STORE L.L.C. AND NEWS      :
AMERICA MARKETING IN-STORE            :
SERVICES, INC.                        :
                                      :
                                          :
PETITION OF: FRED POTOK,                  :
INDIVIDUALLY AND AS TRUSTEE OF            :
THE FLOORGRAPHICS, INC. MINORITY          :
SHAREHOLDER TRUST                         :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2017, the Application to File Under Seal is

GRANTED and the Petition for Allowance of Appeal is DENIED.




                       [207 EAL 2017 and 208 EAL 2017] - 2